Case 3:20-mj-04101-CDB Document 1 Filed 06/16/20 Page 1 of 2
                                             United States District Court
                                                  Violation Notice                                                              (Rev. 1/2019)
      Location Code V10lalion Number                                                   Officer Name (Print)             Officer No.


      AlD.':r                                9687282                                    \tob(~ON 11~(
                     YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
       Date and Time of Offense                                    Offense Charged ~FR o use                      o 'state Code
         .r:~J'_fJ'I,~ Zt 'J.75                                              ?              (\_

        . 1~·,..,, L.u.. ,    •    ' I   '
                                                                         3G-C-i==-fl~::,4(a') \)
       Piece of Offense



       Offense DescripUon: Factual Basis for Charge                                                                                 HAZMATo


            DJSo~D£fl-LV                                                 cl f'/'T:>u c:r -
                        t)~M G' s..,-1 C.                                V / 6 l-eNC-~

          DEFENDANT INFORMATION
        Last Name                                                                First Name                              M.I.

                                                                                     I OAN/\J 15
        Street Address                                                                                                 ,I


        City
                                               _. -   ~   -      1.,,r

                                                                   State
                                                                          V'W",,,.._    I

                                                                                 Zip Cod~
                                                                                                  ·-.        Date of Birth



        Driwrs License No.                   V I.SA       CDL o D.L. State             Social Security No.

                                                                         ()Sr
                                                                                                                             Weight
         ~dull               •    Juvenile
                                                                                                                                 1~6
          VEHICLE                             VIN:    -                                                                              CMVO

        Tag No.                                           Stale             Year       Make/Model            PASS o Color
          ~--
                                                          C!Je              I'\         KIA         /t.t D               W H1'
     : -·-'-A.c..P.;_Pc:cEARA..c..;;..c..Nc..::C..::E-"IS::_RccE:;.cQcc..cUcclR_E=D--1----'-A-'--P-'PEARAcc.c...;_NCE IS OPTIONAL
          A    )ti           If Box A is checked, you must                  B    D     If Box B is checked, you must pay the
                             appear in court. See                                      total collateral due or in lieu of payment
                             instructions.                                             appear in court. See instructions.
                                                                                 $                           Forfeiture Amount
                                                                                                  + $30 Processing Fee
                                 PAY THIS AMOUNT AT
                             www.cvb.uscourts.gov                                $                           Total Collateral Due

                                                              YOUR COURT DATE
                      (If no court a          arance date is shown, ou Will be notified of our a         earance date b mail.
        Court Address                                                                                    Date


                                                                                                         Time


        My signature signifies that I have received a copy of this violation notice. It is not an admission of guilt I
        promise to appear for the hearing at the time and place Instructed or In lieu of appearance pay the total
        collateral due.

       X Defendant Signature

        Original • CVB Copy
                                                          ·I  llllll l~II IIIII IIIII IIIII IIIII 1111111111111
                                                                            ~687282*
              STATEMENT OF PROBABLE CAUSE                                    The foregoing statement is based upon:
                (For issuance of an arrest warrant or summons)               12] my personal observation 12] my personal investigation
                                                                             12] information supplied to me from my fellow officer's observation
    I state that on June 15, 2020 while exercising my duties as a law        D   other (explain above)
    enforcement officer in the District of Arizona
    Around 1211 hrs. I was on uniformed vehicle patrol within Grand          I declare under penalty of perjury that the information which I have set
    Canyon National Park. Grand Canyon Regional Communication Center         forth above·aild on the face of this violation notice is true and correct to
    dispatched law enforcement units to a "physical domestic" at the         the best of my knowledge.
    intersection of Center Road and AZ 64. The only description given was
    of a small white sedan. Ranger Vandzura arrived on scene, and
    observed a male and a female in the area of a white sedan. Ranger
    Vandzura told me that "they're the ones." I interviewed the femal~.
    Crystal MEYER. MEYER told me that she and her husband, loannis
    ROZANAS had a verbal argument in their car over directions. She said
                                                                             Probable cause has been stated for the issuance of a warrant.
    that during the argument, ROZANAS spit in h~ face. She also said that
    as she was trying to leave the car, ROZANAS grabbed her arms to keep
                                                                                                                         Digitally signed by Camille D. Bibles
    her from leaving. After the physical incident, MEYER took her backpack                    Cam ·, 11 e D• B·, b Ies\.
                                                                                                                     . · Date: 2020.06.15 15:22:54-07'00'
    and walked away into the woods. MEYER said that multiple bystanders      Executed on: - - - - - - - - - ~ , ,-,:--:--,--~--:----:----:--
    stopped to offer assistance and make sure everything was OK during                      oate (mm/dd/yyyy)    U.S. Magistrate Judge
    the incident. MEYER also said that one similar incident has happened
    since February of this year.

    ROZANAS said that he and MEYER got into a verbal argument in the
    car. He said that there was pushing and shoving, but that he did not
    spit in MEYER's face. He said that he did grab MEYER's arms to keep
    her from leaving during the argument.

    ROZANAS was placed under arrest for,Disorderly Conduct - Engaging
    in fighting, threatening, or violent behavior

j
    Body Camera and Vehicle Camera footage was recorded.

    Loe Code: A 107
    VN: 9687282
    Case#: NP20062216
                                                                                                                                                                 Case 3:20-mj-04101-CDB Document 1 Filed 06/16/20 Page 2 of 2
